Case 3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 1 of 9 PageID #: 723

                                                                FILED
                                                              JAMES J. VILT, CLERK

                         UNITED STATES DISTRICT COURT
                                                                  JAN - 6 2021
                         WESTERN DISTRICT OF KENTUCKY       us DISTRICT COURT
                              LOUISVILLE DIVISON             ' ', ·.         ·   ·
                    CIVIL ACTION NO. 3: 14-CV-00602-CHB-RsMVEST N. DIS.T. KENTUCKY

  MiCHAEL RAY DESPAIN                                             PLAINTIFF

  Vs.           MOTION MOVING FOR SANCTIONS UNDER RULE 11

  LOUISVILLE METRO GOV.                                          DEFENDANTS

            *****          *****         *****
                '
       Comes now the Plaintiff Michael Ray Despain, acting prose-
  and respectfully moves this Court for a Motion for Sanctions
  Under Rule 11, for the following reasons setforth;
  1. Defendants response in opposition to plaintiffs Motion to
  Supplement, Counsel has intentionally entered into the record
  a falsified document into this Civil Litigation. Claiming in
  paragraph three (3), "The jefferson County Attorney Civil
  Didvison is not the custodian of records of the plaintiffs
  search warrant and affidavit. Therefore, a response was provided
  to Despain advising him that his Open Records Request was sent
  to the wrong party. (See Exhibit 3, copy of Response to Open
 Records Request witho~t attachments). This Legal Document the
  plaintiff has never seen, nor been provided with this document
  until this document was filed with this Honorable Court.
        This was plaintiffs claim during the defendants outburst
  in regards to the telephonic phone call held by this Honorable
  Court on December 1 8,. 2020 at 1 0: 00ain. Plaintiff attaches     :fx-
  1, this is the defendants Open Records Response that was sent
  to t~e plaintiff. Showing, that paragraph (2) and paragraph
 ·(3) was intentionally removed by defendants Counsel, and One
  (1) and a half pages of additional language was added before
 being sent to this Honorable Court. The paragraphs that were
  intentionally removed states; Initially, the jefferson County
 Attorney is not the official custodian of the records you seek.
 Those records should reside in your criminal court file at the
 Jefferson Circuit Court. Moreover, you and your Lawers have
 apparently already received those records since they seem to


                                       (1 )
Case 3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 2 of 9 PageID #: 724




  have been fully litigated up to the Kentucky Supreme Court.
  It appears that after Counsel pro~ided this information, he
  found that. the records piaintiff was seeking (C?PY of affidavit/
  search warrant dated 09-17-2013) does not exist. So, Counsel
  took it upon himself to add one and a half pages n6w'claiming
  plaintiff is exempt from inspection/excluded from the application
  of KRS 61.870to 61.884 and shall be-:.subject to inspection only
  upon Order of a-court. Defendants document 134 Exhibit 3, was
  filed on 12/8/2020. On 12/9/2020 plaintiff received an Open
  Records Response from the Louisville Metro Police Department,
  Open Records Division, Claiming; LMPD is not in possession of
  a September 17, 2013 Affidavit/Search Warrant in response to
  your request. (See Exhibit 2).
        The plaintiff finds the factual contentions have evidentiary
  support, or if specifically so identified, will likely have
  evidentiary support after a reasonable opportunity for further
  investigation or discovery; and the denials of factual contention
  are warranted on the evidence, causing unnecessary delay in
  this Civil Action, by claiming inspection can only be obtained
  upon Order of a Court, when having the knowledge that these
  legal documents in-fact does not exist, which is in clear
  violation of Rule 11.
        Plaintiff respectfully requests this Honorable Court to
  grant the plaintiffs Motion, and Order Defendants Counsel to
  remove the falsified document, and to add the correct document
  that the defendants counsel is referring-to. As it stands, the-
  plaintiff is unable to reference from this document.

                                                   Respectfully Submitted,


                                                   ~R~-~~r
                                             prose
                        CERTIFICATE OF SERVICE
  Jt is hereby certified that a copy of the aforementioned Motion---
  was mailed postage pre-paid to the Clerk of the Court, and to;
  John F. Carroll, Ass. Jefferson County Attorney, 200 S.Fifth
  St. Suite 300N Louisville Kentucky 40202, on this 4th day of
  January 2021.                                  •~ ~          /7~-
                                                   ~ & ~ ., . . ,--
                                                                   ~
                                                   Michael R. DeSpai
                                                   prose
                                     (2)
        Case 3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 3 of 9 PageID i#: 725
                                                                                               f:X- I


                                       JEFFERSON COUNTY ATTORNEY
                                                      First Trust Centre
                                               200 S. Fifth Street, Suite 300N
                                                   Louisville, KY 40202

                                                      (502) 574-6333
Ingrid Geiser                                       Fax (502) 574-5573
First Assistant




                                                   October 29, 2020


            Michael DeSpain
            085419
            Luther Luckett Correctional Complex
            1612 Dawkins Road
            LaGrange, KY 40031

           Michael DeSpain
           -Luther Luckett Correctional Complex
           P.O.Box6
            LaGrange, KY 40031

                   In re: Open Records Request: Michael R. DeSpa~n
           Dear Mr. DeSpain:
                   '                                                                 ~



                   I am responding to your open records request that was received by the Jefferson County
            Attorney's Office on October 20, 2020~-You have requested a copy of the affidavit-and search
            warrant pertaining to your residence on September 17, 2013 at 803 Flicker Roa<L Louisville, KY
            40214. You claim you have not received these items before. 1bis is not correct.

              Initially, the Jefferson County Attorney is not the official custodian of the records you seek.
           Those records should reside in your criminal court file at the Jefferson Circuit Court.

               Moreover, you and your lawyers have apparently already received those records since they
           seem to have been fully litigated up to the Kentucky Supreme Court As you know, you were
           indicted and convicted in Commonwealth v DeSpain, Jefferson Circuit Court Case No. 14-CR-
           501, where you were represented by legal counsel. The Kentucky Supreme Court a:f.finned your
           conviction and sentences inDeSpain v Commonwealth, Case No. 2018-SC-000198-:MR.(2019 WL
Case 3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 4 of 9 PageID #: 726




  6972897). Your convictions are final. I have enclosed a copy of the opinion to refresh your
  recollection.
         As you also know, there is currently a stay of discovery in your federal civil case against
  various Louisville Metro Government police officers, Civil Action No. 3:14-CV-602 (W.D. Ky.).
  It is also improper to try to obtain through an open records request what is not available through
  civil discovery. K.RS 61.878(1); 06-ORD-137.


                                               Sincerely,



                                             zs-~rfi)
                                               Jo~~
                                               Assistant Jefferson County Attorney                J




  JFC/mmk
  Encl.
  Case       --...1..~  -v ----- -· ....... ., __
   -'--"---3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 5 of 9 PageID #: 727

                                                                         _17~[)




                                                               ...--..            ..   .

                                              JEFFERSON LOUNTY Ph TIORNEY
                                                            Fir,;t Trust Centre
                                                      20D 5. Fifth Str~et, Suiie 300N
                                                           Lmiisville, KY .:l0202

                                                              (502) 57-±-6333
Ingrid Gei,;er                                              F;ix (502) 574-5573
first Assistc1nt




               1-..fo:hacl lkSpain
               (]8.:,-J.] l)
               Luther l.uckcu Corrcctinnal Complex
               1612 Dawkins Road
               La Ci range. K'i' 4tl0:i 1

               !vlichad DcSpain
               Luther Luckett C<.1rreclional Complex
               P.O. 13ox C,
               l.a<irangc. KY -HJ():, l

                          In re: Open Records Request: :lliclwd R. De.Spain

               Di..:ar iVlr. DcSpain:

                          I am ri..:sponding Lo ) our op..:n n::clirds request Lhat \\·as received by th..: .lclTcrslll1 County
               .-'\llnrn..:y·s Orticc on Oclllbcr 20 .. 2020. ·You h,m.: r..:qucstcd a copy 11r the aflida\·it and sc,1rch
                w,1rrn11t pcnaining to your rcsidencc on St:pt..:rnhcr 17. 20 I:, at SU:3 Flickcr Road. Llll1isvilk. KY
               -102 J 4. Yl'Li dai 111 YLHI han:: not rccci, cd these iu:ms he t"orc. This is not corrccL Y llll ,,·crc i11dictcd
               ,111d cunvictcd 1-..:gai-di11g. this sean.:h in .lelfrrson Circuit C'nun Case No. I :.J.-CR-50 I. whcrc yPu
               ,vt:rL ri.:pn:sent~d by legal niunscl. I c:nclnsc l'tH· y(1ur re, i..:w the fol lo\,·ing items. Prin·idcd in this
               criminal ,1ctio11 ( ·0111111011\-vcalth \". IJeSpain. No. 14-( "R-50 I.

                   I.     CJrd..:r regarding iVlotio11 lo Supprt:ss lcir 1-:vidcntiary· I !caring nnd for In Camera
                          Examination cntc.::·red i,:_:_:n12017 {<J pages):    /

                          Order rt:garding Discll)SUrL' l,1· Survcill,mcc Vitko ..:mered 11-'712016 (• page:-;):
Case 3:14-cv-00602-CHB-RSE  Document134-3.
     3:14-cv-00602-CHB-RSE Document  145 Filed
                                           Filed01/06/21
                                                 12/08/20 Page
                                                          Page 62 of
                                                                  ot 93 PageID
                                                                        PagelLJ #:
                                                                                #: 728
                                                                                   !Jb!J




         3. Order regarding Motion to Produce Confidential Informant and Renewed Motion to
            Produce Video Recordings entered! 4/19/2017 (4 pages); and

         4. Kentucky Supreme Court Opinion Affirming your conviction and sentence entered
             12/19/2019 in Case No. -2018-SC-000198-MR (13 pages- see particularly pages 8-12 on
             the search.                    '

             The search warrant and affidavit were provided to your legal counsel in your criminal case.
     Your Motion to Suppress in your criminal case was litigated and denied in the trial court and
     upheld on appeal. Your convictions are final. There is currently a stay of discovery in your federal
     civil case, Civil Action No. 3:14-CV-602 (W.D. Ky.)


             The records compiled and maintained by the Jefferson County Attorney's Office that
     pertain to the criminal case are being claimed exempt from public inspection by operations ofKRS
     61.878(l)(h). The statute provides, in relevant part:
                    [R]ecords or information compiled and maintained by county
                    attorneys or Commonwealth's attorneys pertaining to criminal
                    investigations or criminal litigation shall be exempted from the
                    provisions ofKRS 61.870 to 61.884 and shall remain exempted after
                    enforcement action, including litigation, is completed or a decision
                    is made to take no action.


     See Skaggs v. Redfonl 844 S.W.2d 389 (Ky. 1993 ); Bowling v. Lexington-Fayette Urban County
     Government 172 's~W.3d 333 (Ky. 2005); !O-ORD-208 and 0O-ORD-116.

              Further, pursuant to KRS 61.878 certain public records are exempted from
      inspection/excluded from the application of KRS 61.870 to 61.884 and shall be subject to
    . inspection only upon order of a court. This exclusion and or exemption from inspection includes
      but is not limited to:
                                                                         )

                    (h) Records of law enforcement agencies or agencies involved in
                    administrative adjudication that were_ compiled in the process of
                    detecting arid investigating statutory or regulatory violations if the
                    disclosure of the information would harm the agency by revealing
                    the identity of informants not otherwise known or by premature
                    release of information to be used in a prospective law enforcement
                    action or administrative adjudication. Unless exempted by other
                    provisions of KRS 61.870 to 61.884, public records exempted under
                    this provision shall be open after enforcement action is completed
Case 3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 7 of 9 PageID #: 729
Case 3:14-cv-00602-CHB-RSE         Document 134-3       Hied lL/Ul:::I/LU   t-'age ;:s or ;:s t-'age1u =FF: ::, ru




                   or a decision is made to take no action; however, records or
                   information compiled and maintained by county attorneys or
                   Commonwealth's attorneys pertaining to criminal investigations or
                   criminal litigation shaJl be exempted from the provisions of KRS
                   61.870 to 61.884 and shall remain exempted after enforcement
                   action, including litigation, is completed or a decision is made to
                   take no action. The exemptions provided by this subsection shall
                   not be used by the custodian of the records to delay or impede the
                   exercise ofrights granted by KRS 61.870 to 61.884.

    This exemption also applies.

            As indicated, your request is denied based upon prior information provided and the above
     exceptions.

                                                Sincerely,




                                                John F. Carroll
                                                Assistant Jefferson County Attorney



     JFC/mmk
    Encl.
         Case 3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 8 of 9 PageID #: 730
         .



-----   -----                                                                             - - - - - ---------                 --   ---------
                                          .   -- -      --   --   .
                                     f_,-~:~~-~~:-1·::__ I_~          :·.~
                                                                             - - - - - - - - - -----·--··-------- - - - - -




                                                                  December 9, 2020



              Mr. Michael DeSpain, #085419
              Luth~ Luckett Corre~tional Complex
              P.O. Box 6
              LaGrange, Kentucky 40031

                      Re:     Open Records Request #19-2283

              Mr. DeSpain:

                     This correspondence comes in response to your December 1, 2020 correspondence
              received in the above identified, open record request for (1) a copy of an Affidavit/Search
              Warrant issued to Det. Stewart on 09--17-2013.

                     Enclosed please find the Affidavit and Search Warrant executed by Detective Chad
              Stewart on September 18, 2013 to 803 Flicker Rd, Louisville, KY 40214, as were previously
              provided to you in my November 23, 2020 correspondence. LMPD is riot in possession of a
              September 17, 2013 Affidavit/Search Warrant in response to your request.

         · ~-:-r- "l':----/v'C)
                  v. 11rt:_·
         ,_--R,,.s+, Reg~ds

                _ A.King         -----------------------------                                                                                            ···-------- ___I
               Paralegal·
               Louisville Metro Police Department
               Open Records Division                         -- - ---- ----- - -· - - - - - ·- ·----- - - - - -
                                                     ···----                   .     ..                                                  ·-----   -- ..   -- . ---------- -- -
             · 633 West Jefferson Street
               Louisville, Kentuc½t--40202---------------- ----~ ..

              Enclosures




                                     633 WEST JEFFERSON STREET LOUISVILLE, KY 40202
                                         OFFICE PHONE 502.574.7660 FAX 502.574.2450
                       Case 3:14-cv-00602-CHB-RSE Document 145 Filed 01/06/21 Page 9 of 9 PageID #: 731




                                                                         \    \   \   \       \   ,-,   \   \   ~   I   I

                                                                             ..,. \
                                                                             C
'Michael
 ., .    R. DeS.l,)ain #085419                                               "'
,, E. L. C. C.
 ; 151 2 Dawkins Rd
  LaGrange Kentucky 40031
                                                                                                                            ,   , .,, ,   r,
                                         United States District Court                                                                          J




                                         601 w. Broadway Suite-106
                                         Louisville Kentucky 40~02


                                                                              FILED
                                                                        JAMES J. VILT, CLERK
                                                                                          I

                                                                                          "JAN - 6 2021
                                                                        U.S. DISTRICT COURT
                                                                       WEST'N. DIST. KENTUCKY



   .', ,_, \l
~- > •-.--·:\'
